                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

  ANTHONY NUNES, JR., ANTHONY                              No. 20-cv-4003-CJW
  NUNES, III, and NUSTAR FARMS,
  LLC,                                                           ORDER

               Plaintiffs,
  vs.
  RYAN LIZZA and HEARST
  MAGAZINE MEDIA, INC.,
                  Defendants.
                                  ____________________

        This case came before the Court pursuant to Defendants’ Unresisted Motion to
Extend Deadlines for Expert Disclosures.     (Doc. 109.)    For the following reasons, the
Defendants’ Motion is granted.
        A scheduling order “may be modified only for good cause and with the judge’s
consent.”    FED. R. CIV. P. 16(b)(4).   See also Local Rule 16(f) (“A motion to extend
a scheduling order deadline must demonstrate good cause for the requested extension.”)
“The primary measure of good cause is the movant’s diligence in attempting to meet the
order’s requirements.”       Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006).       In
ruling on motions to extend deadlines and continue trials, the Court is guided by Rule 1
of the Federal Rules of Civil Procedure, which requires the Court and the parties to
construe the rules “to secure the just, speedy, and inexpensive determination of every
action and proceeding.”       FED. R. CIV. P. 1.   See Rouse v. Farmers State Bank of
Jewell, Iowa, 866 F. Supp. 1191, 1199 (N.D. Iowa 1994) (holding that adherence to
reasonable deadlines is critical to maintaining integrity of court proceedings).
        Defendants seek to extend all expert deadlines.   The Court finds Defendants have
established that good cause exists to modify the scheduling order.       Accordingly, the




     Case 5:20-cv-04003-CJW-MAR Document 110 Filed 06/03/21 Page 1 of 2
Court will extend the deadlines to the dates proposed in the Motion. The following
deadlines will now govern this case:
              Defendants’ expert:               July 30, 2021
              Plaintiffs’ rebuttal expert:      August 16, 2021
       Further the Discovery deadline will be extended to August 27, 2021 for the limited
purpose of (i) depositions of Defendants’ experts, and (ii) depositions of Plaintiffs’
rebuttal experts.
       All other deadlines remain unchanged.      The parties need to comply with these
revised deadlines and should consider the trial date to be firm.   No future extensions of
time will be granted unless there is a showing of exceptional circumstances.
       IT IS SO ORDERED this 3rd day of June, 2021.




     Case 5:20-cv-04003-CJW-MAR Document 110 Filed 06/03/21 Page 2 of 2
